Prime, J.
The appellant herein on June 27, 1968, filed its Petition for Rehearing supported by briefs.
On. July 1, 1968, duplicate briefs were filed by the appellant containing proper signatures of counsel which signatures were omitted on the original briefs.
On July 5, 1968, the appellees filed their Petition to Dismiss the Petition for Rehearing properly supported by briefs and on July 9, 1968, appellants filed response to said Petition to Dismiss.
The petition to dismiss appellant’s rehearing petition alleges that-the application, for rehearing fails to concisely state the reasons why the decision is thought-to be erroneous, separate arid apart from the argument arid citations contained in the brief.
We Relieve, that the Petition for Rehearing meets the requirements of Rulé 2-22 of the Rules of the Supreme Court of Indiana arid we therefore overrulé the Petition to Dismiss.
Upon consideration of the merits of the Petition for Rehearing wé conclude that no question has' been raised that was riot disposed of in the opinion.
, Thq ¡case was presented to this court by briefs. from both parties together with numerous briefs by Amicus Curiae. The matter was thoroughly embraced by all parties.
Finding;, no substantial grounds to justify a reconsideration of this matter, the Petition for Rehearing is denied. . .
Carson, C.J.,:Cooper and Faulconer, J.J., concur.
Note. — Reported in 238 N. E. 2d 472.